Title: To George Washington from John Hancock, 15 October 1783
From: Hancock, John
To: Washington, George


                        
                            Sir,
                            Boston October 15th 1783
                        
                        My feelings as a private Friend, & the very great personal regard for Your Excellency with which I
                            have been penetrated ever since I had the Honor of an Acquaintance with you, would by no means allow me to see you
                            retiring from your important Employments without paying you my particular Attentions. But when as a Public Man, warmly
                            attach’d to the Interest of my Country, I consider the nature of those Services which you have rendered to that Country;
                            when I recollect the Cares you have sustained, the Fatigues you have endured, & the Dangers you have confronted
                            for the Public Safety; when I call to mind the many instances in which your Abilities, your Prudence, your Fortitude,
                            & Patience have been superior to the severest Trials; & when I now see the great Object of all so
                            completely obtained in the Establishment of the Independence & Peace of the United States; my Heart is too full to
                            forbear to Congratulate Your Excellency in the most Respectful & Affectionate manner, upon an Issue so happy to
                            them & so glorious to yourself.
                        To all your Services as Commander in Chief of an Army that has in a manner Astonishing to the whole World
                            efficaciously supported the Freedom of America, you have constantly added, & particularly in your late Circular
                            Letter to the States, the result of your uncommon Wisdom & Experience as a Statesman to Assist us in improving to
                            the happiest purposes the Advantages gained by our Arms.
                        After such Services, which consecrate your Name to all Posterity, with what homefelt Satisfaction must your
                            future Days be Blest? Heaven Crown them with every Favor! May you long Live, my dear General & long have the Joy
                            to see the increasing Splendor & Prosperity of a rising Nation aided by your Councils & Defended by your
                            Sworde.
                        Indulge me the Pleasure to believe that I have a place in your Recollections, & still Honor &
                            make me happy in your Friendship. I have the honor to be, With the most perfect Sentiments of Regard & Esteem, Dear
                            General, Your most Obedt & very faithful hble Servt
                        
                            John Hancock
                        
                    